DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed May 6, 2022 has been entered.  Claims 1-2, and 4-21 are pending in the application.  Examiner acknowledges Applicant’s amendment commensurate with suggestions presented during the interview held February 11, 2022.

Allowable Subject Matter
Claims 1-2 and 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is as follows:
Purdon et al. (U.S. 2014/0316217 A1) (hereinafter – Purdon)
Greenwald et al. (U.S. 2006/0167370 A1) (hereinafter – Greenwald).
Purdon teaches receiving at least two electroencephalographic (EEG) signals of a brain of a person, forming first information via phase-to-phase coupling between two EEG signals, forming second information via measuring power of at least one EEG signal, and combining first and second information.  Greenwald teaches forming an index on the basis of feature or distance calculations based on first and second information. Neither Purdon nor Greenwald predict a further development of neurological function of the brain towards a good outcome based on two factors: 1) a distance between the first information and a corresponding coupling template information (as defined in Applicant’s Specification page 9 as being based on a reference brain function) being smaller relative to a certain threshold and 2) at least one of: a power level of the second information is higher than a second threshold and a difference between the second information and a corresponding power template information being smaller than a third threshold.  Thus, the invention is allowable because it is directed towards prediction of neurological development using a highly specific combination based on at least factors having thresholds for specific metrics.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791